Citation Nr: 0800846	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 11, 1977, to June 
16, 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for a psychiatric disability.

2.  The evidence received since the June 2003 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  No psychiatric disorder was found on the veteran's 
examination for entrance onto active duty.

4.  Chronic schizophrenia was present during active service; 
it did not clearly and unmistakably exist prior to active 
duty and undergo no chronic increase in severity as a result 
of active duty.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Schizophrenia was incurred in active duty.  38 U.S.C.A. 
§§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for psychiatric disability and 
that the evidence of record is sufficient to his establish 
entitlement to service connection for schizophrenia.  
Therefore, no further development of the record is required 
with respect to the matters decided herein.  Although the 
record reflects that the RO has not provided appropriate 
notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for a psychiatric disability was first 
denied in an unappealed rating decision of November 1977.  In 
an unappealed June 2003 rating decision, the originating 
agency declined to reopen the claim after determining that 
evidence submitted since the November 1977 decision did not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.

The evidence received since the June 2003 rating decision 
includes letters dated in July 2003 and December 2004 from 
the veteran's VA psychologist.  In the letters, the VA 
psychologist opines that the veteran's psychiatric disability 
was aggravated by his military service.  He explains that the 
veteran exhibited no medical or psychiatric condition 
requiring professional treatment prior to service but that he 
has been treated for schizophrenia since July 1977.  Notably, 
the psychologist appears to have reviewed both the veteran's 
service medical records and VA outpatient treatment records.

The evidence received since June 2003 also includes a letter 
and treatment records from the veteran's private 
psychiatrist.  The psychiatrist, who first treated the 
veteran in 1977 while working at a VA medical center, opined 
that the veteran's psychosis was precipitated by his military 
service and may have been incipient while he served on active 
duty.  In the letter, the psychiatrist supports his opinion 
by noting that the veteran had no history of emotional 
illness prior to service and underscoring the importance of 
the proximity in time between the veteran's psychotic 
decompensation and stressful, negative military service.

The medical evidence received since the June 2003 rating 
decision is new because it contains opinions relating the 
veteran's psychiatric disability to military service, a fact 
not established by the evidence previously of record.  
Moreover, the Board finds that the new evidence is sufficient 
to establish a reasonable possibility of substantiating the 
claim given the fact that the authors of both positive nexus 
opinions are competent medical professionals who are familiar 
with the history of the veteran's disability.  The opinion of 
the VA psychologist is especially significant because he 
reviewed the veteran's service medical records and outpatient 
treatment records.  Accordingly, new and material evidence 
has been presented to reopen this claim.

II.  Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records reflect that no psychiatric 
abnormalities were noted on the report of medical examination 
performed immediately prior to the veteran's enlistment.  He 
reported no past psychiatric problems in the accompanying 
report of medical history.  The presumption of soundness, 
therefore, applies.

Service medical records also reflect that the veteran was 
discharged from service after a Naval Aptitude Board 
determined that he was unsuitable for military service 
because of his substandard academic performance.  The Naval 
Aptitude Board's report notes that the veteran was immature 
and indifferent to military authority, displayed no 
motivation to attempt to succeed, and had failed to adjust to 
minimum training standards.  However, the report does not 
mention any psychiatric problems.

VA outpatient treatment records reveal that the veteran was 
diagnosed with schizophrenia in July 1977, approximately one 
month after his release from active duty.  Additional VA and 
private treatment records show that he has continued to 
receive treatment for his psychiatric disability since his 
diagnosis in July 1977.  

As noted, both the veteran's VA psychologist and private 
psychiatrist have opined that his psychiatric disability is 
related to service.  In particular, the VA psychologist, who 
reviewed the veteran's service medical records and outpatient 
treatment records, stated that his psychiatric disability was 
aggravated by service.   
There is no medical opinion of record that refutes the 
opinions of the veteran's mental health care providers.

In view of the medical evidence showing that the veteran was 
diagnosed with schizophrenia shortly after his discharge from 
service and the aforementioned opinions that the disorder was 
precipitated or aggravated by the veteran's active service, 
the Board concludes that the evidence satisfactorily 
establishes that chronic schizophrenia was present during 
service.  The evidence does not clearly and unmistakably 
establish that the disorder existed prior to service or that 
it was not aggravated by active service.  Accordingly, the 
presumption of soundness has not been rebutted, and the 
veteran is entitled to service connection for this 
disability.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
psychiatric disability is granted.

Service connection for schizophrenia is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


